DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/25/2022 has been entered. 
Response to Amendments
Applicant's amendments filed 2/25/2022 to claims 100, 103 and 111 have been entered. Claim 101 and 104 have been cancelled. Claims 100, 102, 103, 105-111 and 114-115 remain pending and are being considered on their merits. References not included with this Office action can be found in a prior action. Any rejections of record not particularly addressed below are withdrawn in light of the claim amendments and applicant’s comments.
Claim Objections
Claim 100 is objected to because of the following informalities: the claim improperly includes a period following the word “and” in the second to last line of the claim.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claims 100, 102, 103, 105-111 and 114-115 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 100 has been amended to recite that the specific range of pH is between 4.5 and 6.8. While the specification individually lists each of these values, this exact subgenus range is not supported by generic disclosure, and this range is not contemplated anywhere in the specification. Applicant cites to paragraph 76 in the clean amended specification for providing support for this claimed range. However, while this paragraph individually lists each of these values, and lists several other possible ranges, the exact claimed range is not contemplated. This is a new matter rejection.
Since claims 102, 103, 105-111 and 114-115 depend from claim 100, and incorporate the limitations of claim 100, they too are rejected. 
Claim 111 has been amended to recite that the specific range of the amount of ATP is between about 2.4 millimolar and 200 millimolar. While the specification individually lists each of these values, this exact subgenus range is not supported by generic disclosure, and this range is not contemplated anywhere in the specification. Applicant cites to paragraph 77 in the clean amended specification for providing support for this claimed range. However, while this paragraph individually lists each of these values, and lists several other possible ranges, the exact claimed range is not contemplated. This is a new matter rejection.

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 100, 102, 103, 105-111 and 114-115 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 100 recites a step of “screening for cells expressing one or more markers of pluripotency in the population and. being capable of proliferating.” Given both the period in the middle of the sentence, and the phrasing used, it is unclear if the screening step is also “screening” for cells “being capable of proliferating” or if the phrase “being capable of proliferating” is referring to a property of the cells in the method. As such the metes and bounds of the claim cannot be determined. Clarification within the claim is required.
For the purposes of applying prior art only, the phrase “being capable of proliferating” is interpreted as referring to a property of the cells used the method. It should also be noted that if the applicant did intend for an active step of screening for proliferating cells, there may be a new matter issue as the paragraphs applicant cites for allegedly showing support for this limitation are not related to proliferation nor screens for proliferation. 
Since claims 102, 103, 105-111 and 114-115 depend from claim 100, and incorporate the limitations of claim 100, they too are rejected. 

Response to Arguments
Applicant's arguments filed 2/25/2022 have been fully considered as they apply to these new grounds for rejection but they are not persuasive. 
Claim Interpretation
Claim 100 recites “subjecting the population of non-embryonic normal differentiated mammalian somatic cells to an effective amount of stress comprising…without lysing all of the cells”. The claim is interpreted as to the step of “subjecting” being done without lysing all of the cells but the method remains open to lysis steps occurring after this “subjecting” step. This distinction is also important as dependent claim 106 specifically limits to an additional step wherein the cell membrane being disrupted and claim 107 limits to an additional step wherein the cell loses of about 40% to 100% of the cytoplasm, and both of these are part of lysis.
Claim 100 recites a step of “subjecting the population of non-embryonic normal differentiated mammalian somatic cells to an effective amount of stress comprising…to increase the levels of stress induced genes to increase the number of cells expressing one or more markers of pluripotency”. The active step is the act of  “subjecting” and the recitation of “to increase the levels of stress induced genes to increase the number of cells expressing one or more markers of pluripotency” is interpreted as a passive result of this active step. It is noted that dependent claim 103 further limits this passive result and does not add any additional active step.
 Claim 100 recites a step of “subjecting the population of non-embryonic normal differentiated mammalian somatic cells to an effective amount of stress comprising…to increase the levels of stress induced genes to increase the number of cells expressing one or more markers of pluripotency selected from the group consisting of…” followed by a step of “screening for cells expressing one or more markers of pluripotency in the population”. It is noted that the screening step does not limit to screening for the markers of pluripotency, which would limit to screening for the markers listed in the previous step, but rather is open to screening for any markers of pluripotency. 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 100, 103, 106-108 and 110-111 remain/is rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Takenouchi et al (2011, Journal of Neurochemistry, 117: 712-723) as evidenced by Christoforou et al (2016, Nature Communications 7:8992 and Supplementary Data Set 1). 
Regarding claims 100, 108 and 111, Takenouchi teaches treating differentiated mammalian somatic cells with 4 mM ATP at pH 5.5 for 30 minutes, and screening for the expression of cathepsin D (see Figure 2 and page 716) Tekenouchi’s cells read on cells that are capable of proliferation. Christoforou is cited solely as evidence that cathepsin D is inherently a marker on pluripotent cells (see abstract and page 14 of Supplementary Data Set 1). Regarding claim 100, Takenouchi does not teach introducing a gene, transcript, protein, nuclear component, or cell fusion. Regarding claims 106-107, Takenouchi teaches lysing the cells (see Figure 2 and page 714).
While Takenouchi does not teach that the method is carried out for increasing the number of cells expressing markers of pluripotency, since Takenouchi teaches identical steps as the claimed method, Takenouchi anticipates the method including the method results. While it is noted that the claim states the treatment is in an “effective amount”, since the claim continues to define the effective amount, Takenouchi’s method reads on this limitation. Claim 110 limits to a passive result of the claimed method, and therefore Takenouchi’s method reads Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02. Similarly the recitation of “to increase the level of stress induced genes” does not add any additional steps to the claimed method but rather merely states the intended use of the method and does not add a manipulative difference to the claimed method. The active step is the act of “subjecting” and the recitation of “to increase the levels of stress induced genes to increase the number of cells expressing one or more markers of pluripotency” is interpreted as a passive result of this active step. It is noted that dependent claim 103 further limits this passive result and does not add any additional active step. Therefore for since the reference teaches carrying out the active step, the passive result would inherently also occur.

Response to Arguments
Applicant's arguments filed 2/25/2022 have been fully considered but they are not persuasive. 
Applicant highlights that one of the amendments to independent claim 100 was to incorporate the limitations of dependent claim 103. Applicant alleges that because dependent claim 103 was not rejected under 35 U.S.C 102, that the proposed amended claim 100 should not be rejected under 35 U.S.C 102. However, as stated in the above rejection and in the claim interpretation section the active step is the act of “subjecting” and the recitation of “to increase the levels of stress induced genes to increase the number of cells expressing one or more markers of pluripotency” is interpreted as a passive result of this active step. It is noted that . 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 100, 102, 103, 105-108, 110-111 and 114-115 remain rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Rafiee et al (2006, Am J Physiol Cell Physiol 291: C931–C945) as evidenced by Christoforou et al (2016, Nature Communications 7:8992 and Supplementary Data Set 1) and in view of Takenouchi et al (2011, Journal of Neurochemistry, 117: 712-723) and Noguchi (2008, J. Oral Biosci. 50(2)：107－114).
Rafiee teaches using pH stress for p38 MAPK-regulated induction of Hsp70 in differentiated mammalian somatic cells (see abstract) Rafiee’s cells read on cells that are capable of proliferation.. Regarding claims 100, 105, 108, and 115, Rafiee teaches treating the differentiated mammalian somatic cells with at pH 4.5 for several time points including 30 minutes, and exposing the cells to a temperature stress of 42 degrees Celsius before screening for the expression of Hsp70 (see abstract and pages C931–C935 and Figures 1 and 7). Christoforou is cited solely as evidence that Hsp70 (GRP75) is inherently a marker on pluripotent cells (see abstract and page 2 of Supplementary Data Set 1); as stated in the claim interpretation section, the screening step is for any marker of pluripotency and not only those listed as a passive result of the subjecting step. Regarding claim 100, Rafiee does not teach introducing a gene, transcript, protein, nuclear component, or cell fusion. Regarding claim 102, 
Rafiee does not teach including ATP or oxygen deprivation (claims 100 and 114).
Regarding claim 100, Noguchi teaches that extracellular ATP can also activate p38 MAPK (see col. 1 on page 108). Regarding claim 114, Noguchi teaches oxygen deprivation is also a stress that can activate pathways leading to Hsp70 (see col. 1 on page 111).
Regarding claims 100 and 111, Takenouchi teaches treating differentiated mammalian somatic cells with 4 mM ATP (see pages 713-714).
It would have been obvious to combine Rafiee with Takenouchi and Noguchi to include other stressors such as ATP and oxygen deprivation in Rafiee’s method. A person of ordinary skill in the art would have had a reasonable expectation of success in including other stressors such as ATP and oxygen deprivation in Rafiee’s method because Noguchi establishes that both of these can activate Rafiee’s pathway of interest and Takenouchi teaches treating differentiated mammalian somatic cells with 4 mM ATP. The skilled artisan would have been motivated to include other stressors such as ATP and oxygen deprivation in Rafiee’s method because Noguchi establishes that both of these can activate Rafiee’s pathway of interest while Takenouchi establishes that differentiated mammalian somatic cells can be contacted with 4 mM ATP.
While Rafiee in view of Noguchi and Takenouchi do not teach that the method is carried out for increasing the number of cells expressing markers of pluripotency, since Rafiee in view of Noguchi and Takenouchi teach identical steps as the claimed method, Rafiee in view of Noguchi and Takenouchi render the method obvious including the method results. While it is noted that the claim states the treatment is in an “effective amount”, since the claim continues to define the effective amount, Rafiee’s method in view of Noguchi and Takenouchi reads on this Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02. Similarly the recitation of “to increase the level of stress induced genes” does not add any additional steps to the claimed method but rather merely states the intended use of the method and does not add a manipulative difference to the claimed method. The active step is the act of “subjecting” and the recitation of “to increase the levels of stress induced genes to increase the number of cells expressing one or more markers of pluripotency” is interpreted as a passive result of this active step. It is noted that dependent claim 103 further limits this passive result and does not add any additional active step. Therefore for since the reference teaches carrying out the active step, the passive result is also obvious over the references.
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill at the time the invention was made.

Claims 100, 102-103, 105-111 and 114-115 remain rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable Takenouchi et al (2011, Journal of Neurochemistry, 117: 712-723) in view of Yazd et al (2011, Cancer Letters, 309(2): 170-175) and Kopyov (U.S. PGPUB 2005/0118561).
Regarding claims 100, 108 and 111, Takenouchi teaches stressing differentiated mammalian somatic cells with 4 mM ATP at pH 5.5 for 30 minutes, and screening for the 
Takenouchi does not teach cells expressing Oct4, that the cells are frozen (claim 109), or exposed to oxygen deprivation (claim 114).
Regarding claim 100 and 103, Yazd teaches Oct4 is expressed in various cancer cell lines and primary tumors (see abstract and col. 1 on page 170). Regarding claims 102-103, Yazd teaches increased expression of Oct4 has been reported to be involved in cell stress responses, and that it has been reported that Oct4 is suppressed under normal culture conditions with no stress (see col. 1 on page 171 and page 174). Regarding claim 105, Yazd teaches an example of a stress is heat shock at 45 degrees Celsius (see page 174).
Regarding claims 109 and 114, Kopyov teaches that methods of culturing cell lines generally include culturing in the presences of 5% carbon dioxide (reads on oxygen deprivation since carbon dioxide is added) and cryopreserving cell lines for later use (see paragraph [0068]). Regarding claims 102-103, Kopyov teaches that cells can be selected based on their expression of specific markers including Oct4 (see Examples 8-9).
It would have been obvious to combine Takenouchi with Yazd and Kopyov to expose the cell line to Takenouchi’s cell stresses and heat shock, 5% carbon dioxide, select cells expressing Oct4, and to cryopreserve the cells. A person of ordinary skill in the art would have had a reasonable expectation of success in exposing the cell line to Takenouchi’s cell stresses and heat shock, 5% carbon dioxide, select cells expressing Oct4, and to cryopreserving the cells because Yazd establishes that cells can be treated with stress to increase Oct4 expression, and Kopyov establishes that each of these are standard with cell culture methods. 
	While Takenouchi does not teach that the method is carried out for increasing the number of cells expressing markers of pluripotency, since Takenouchi teaches identical steps as the claimed method, Takenouchi anticipates the method including the method results. While it is noted that the claim states the treatment is in an “effective amount”, since the claim continues to define the effective amount, Takenouchi’s method reads on this limitation. Claim 110 limits to a passive result of the claimed method, and therefore Takenouchi’s method reads on this limitation. Regarding the preamble of claim 100, when reading the preamble in the context of the entire claim, the recitation of “for increasing the number of cells expressing one or more markers of pluripotency” is not limiting because the body of the claim describes a complete invention and the language recited solely in the preamble does not provide any distinct definition of any of the claimed invention’s limitations. Thus, the preamble of the claim(s) is not considered a limitation and is of no significance to claim construction. See Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02. Similarly the recitation of “to increase the level of stress induced genes” does not add any additional steps to the claimed method but rather merely states the intended use of the method and does not add a manipulative difference to the claimed method.
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill at the time the invention was made.


Response to Arguments
Applicant's arguments filed 2/25/2022 have been fully considered but they are not persuasive. 
Applicant highlights that Takenouchi teaches lysing the cells to check for expression of markers following the ATP and low pH treatments. Applicant should note that the instant claims do not exclude lysing the cells after following the method steps. As discussed in the claim interpretation section claim 100 recites “subjecting the population of non-embryonic normal differentiated mammalian somatic cells to an effective amount of stress comprising…without lysing all of the cells”. The claim is interpreted as to the step of “subjecting” being done without lysing all of the cells but the method remains open to lysis steps occurring after this “subjecting” step. This distinction is also important as dependent claim 106 specifically limits to an additional step wherein the cell membrane being disrupted and claim 107 limits to an additional step wherein the cell loses of about 40% to 100% of the cytoplasm, and both of these are part of lysis.
Applicant alleges that cathepsin D is not considered by the scientific community to be a specific marker for pluripotency, citing to Park’s teachings that cathepsin is also found on differentiated cells. However, as stated above, Christoforou is cited solely as evidence that cathepsin D is inherently a marker on pluripotent cells. The claims are not directed towards screening for a specific marker for pluripotency, but rather any marker for pluripotency, and therefore this argument is not persuasive. 
Applicant alleges that because Takenouchi teaches lysing the cells, that Takenochi’s cells are not capable of proliferating. However, the claimed method is not directed to cells that are capable of proliferating following the steps of disrupting the membrane and loss of 40% to 100% of the cytoplasm (lysing step). As stated in the above rejection, Takenochi’s cells, prior to the lysing step, read on cells that are capable of proliferating.
specific marker for pluripotency, but rather any marker for pluripotency, and therefore this argument is not persuasive. As discussed in the claim interpretation section, the active step is the act of  “subjecting” and the recitation of “to increase the levels of stress induced genes to increase the number of cells expressing one or more markers of pluripotency” is interpreted as a passive result of this active step. It is noted that dependent claim 103 further limits this passive result and does not add any additional active step.
Applicant alleges that p38 MAPK is not considered by the scientific community to be a specific marker for pluripotency, citing to Wang’s teachings that p38 MAPK is also found on tumor cells. However, as stated above, Rafiee was cited for teaching using pH stress for p38 MAPK-regulated induction of Hsp70 in differentiated mammalian somatic cells while Christoforou was cited solely as evidence that Hsp70 (GRP75) is inherently a marker on pluripotent cells. Therefore the rejection was over the screening for Hsp70 not p38 MAPK. Applicant is again reminded that the claims are not directed towards screening for a specific marker for pluripotency, but rather any marker for pluripotency, and therefore this argument is not persuasive. 
Applicant concludes by citing to references published after the filing of the instant application that relate to inducing differentiated cells to express specific markers of pluripotency. Applicant concludes that this application was the first to demonstrate this. However, as stated above, the Takenouchi, Yazd and Raffiee references all teach the active steps that result in this passive result and the claims are not limited to screening for any specific marker. Therefor this argument is not persuasive.   

Conclusion
No claims are free of the art. No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Stephanie McNeil whose telephone number is (571)270-5250. The examiner can normally be reached Monday - Friday 9:30am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on 5712720614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STEPHANIE A MCNEIL/Examiner, Art Unit 1653